Case 1:18-cr-00509-GBD Document 691

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

X
UNITED STATES OF AMERICA,
against-
NIKOLAY TUPIKIN,
Defendant.
--X

 

Filed 01/27/21 Pagelof1

a to pe a
me Sine ce Rina Kova

eases

   
 
 

that
, - “ae UPB E Ey ALLY ED an

 

 

ORDER
18 cr.509 (GBD)

Upon the application of Kelley J. Sharkey the attorney for the above-named defendant,
and upon all the proceedings previously submitted herein, it is:

ORDERED, that the Bureau of Prisons M.D.C. Brooklyn, provide the defendant
NIKOLAY TUPIKIN inmate id. 76737-112, with needed dental services within the next three

weeks from the date noted below.

Dated! AN 27 2021

New York, New York

Lacey EB Darl
Konbrakté|George B. Daniels

United States District Chief Judge

 
